Citation Nr: 0313882	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  03-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This appeal originates from a January 2002 rating decision in 
which the RO appears to have reopened the veteran's claim for 
service connection for pes planus and denied the claim.  The 
veteran submitted a notice of disagreement in July 2002 and a 
statement of the case was issued in January 2003.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in March 2003.  


REMAND

In April 2003, the RO sought clarification from the veteran 
as to the type of hearing he desired per his March 2003 
request.  The veteran clarified his request in May 2003 by 
asking for a "video conference hearing" before a Member of 
the Board (now Veterans Law Judge).

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
videoconference hearing, to be held at 
the RO, in accordance with his March 2003 
hearing request.  After the hearing is 
held, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




